DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-8 and 11-17 in the reply filed on 17 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 December 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (US 2016/0368815 A1).
	Sample No’s 1, 3-10, 13-21 and 23-30 are glass compositions that anticipate the glass composition limitations of instant claims 1, 2 and 4.  See tables 1-3. The glass has a thickness of 0.5 mm.  See paragraph [0091].
	The below table converts the amount of Fe2O3 in the glass to ppm for comparison to the presently recited ranges.
Sample No.
Fe2O3 in wt%
ppm in weight or mass
1
0.012
120
3
0.010
100
4
0.005
50
5
0.007
70
6
0.005
50
7
0.006
60
8
0.007
70
9
0.009
90
10
0.010
100
13
0.010
100
14
0.005
50
15
0.007
70
16
0.005
50
17
0.006
60
18
0.007
70
19
0.009
90
20
0.010
100
21
0.012
120
23
0.010
100
24
0.005
50
25
0.007
70
26
0.005
50
27
0.006
60
28
0.007
70
29
0.009
90
30
0.010
100



During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. [MPEP 2111.02 (Citing In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)]

No structural difference can be discerned between the prior art and the instant invention.
	Hayashi et al. does not disclose the transmittance at 308 nm in the thickness direction as recited in claim 1.  However, the glass article of Hayashi et al. is identical to the presently claimed composition, and the composition determines the properties of the glass.   Therefore, Sample No’s 1, 3-10, 13-21 and 23-30 are presumed to inherently possess the properties recited in claim 1.  See MPEP 2112.01.
	As to claim 3, the glass article of Hayashi et al. possesses a β-OH of 0.05 to 0.35 /mm which is sufficiently specific to anticipate the claimed range.  See paragraph [0073] and MPEP 2131.03.
	As to claim 5, Hayashi et al. discloses that the glass has a thermal compaction of 15 to 20 ppm.  See paragraph [0091].
	As to claims 6 and 7, the glass articles of Sample No’s 1, 3-10, 13-21 and 23-30 have a liquidus temperature of less than 1300°C and a temperature corresponding to a viscosity of 102.5 dPa·s of less than 1700°C.  See tables 1-3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2016/0368815 A1) as applied to claims 1-7 above, and further in view of Ono et al. (US 2018/0122838 A1).
Hayashi et al. anticipates claims 1-7 as described above.  Hayashi et al. teaches that the glass has a compaction of 15 to 20 ppm.  See paragraph [0091].  Hayashi et al. fails to expressly teach that the glass may be used in a laminate bonded to a resin substrate.
Ono et al. teaches a laminate in which a glass carrier substrate is bonded to a second substrate.  See paragraph [0045].  The glass carrier has a compaction below 80 ppm.  See the abstract.  The second substrate may be a resin substrate.  See paragraph [0105].
It would have been obvious to one of ordinary skill in the art at the time of filing to have employed the glass of Hayashi et al. as the glass carrier Ono et al. laminate because Ono et al. teaches employing glasses with a compaction of less than 80 ppm, and the glass of Hayashi et al. has a compaction of 15 to 20 ppm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Allan et al. (US 2014/0179510 A1) and Murata (US 2009/0275462 A1) discloses glass compositions similar to the presently claimed composition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784